Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          The application has been amended as follows:
          (1) In claim 1, line 6, “an” has been changed to --a first--.
          (2) In claim 2, line 1, after “the”, --first-- has been added.
          (3) In claim 2, line 3, “a long” has been changed to --the longitudinal axis--.
          (4) In claim 3, line 1, after “the”, --first-- has been added.
          (5) In claim 9, line 1, “4” has been changed to --1--.
          (6) In claim 9, line 1, after “the”, --first-- has been added.
          (7) In claim 10, line 1, “4” has been changed to --1--.
          (8) In claim 10, line 3, after “the”, --first-- has been added.
          (9) In claim 14, line 9, “surf ace” has been changed to --surface--.
          (10) In claim 20, line 4, “surf ace” has been changed to --surface--. 
          (11) In claim 27, line 11, “surf ace” has been changed to --surface--.
2.       Authorization for this examiner’s amendment was given in an interview with Celia Leber on January 12, 2022.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724